UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVE ALICEA,

                        Plaintiff,
                                               No. 16 Civ. 7347 (LAP)
            -versus-
                                                        ORDER
CITY OF NEW YORK, et al.,

                        Defendants.


LORETTA A. PRESKA, Senior United States District Judge:

       Plaintiff Dave Alicea (“Mr. Alicea”) alleges that he was

attacked by another inmate, causing a hand injury, while he was

a pretrial detainee on Riker’s Island.             He brings this action

against the City of New York (“City”) and Corrections Officer

Dorothy    Harrison    (“Officer     Harrison”),    asserting    claims    of

deliberate indifference to safety and municipal liability under

42 U.S.C. § 1983.        Defendants move for summary judgment under

Federal Rule of Civil Procedure 56(a).           (Notice of Motion, dated

June 14, 2019 [dkt. no. 88].)          As explained below, their motion

for summary judgment is GRANTED in part and DENIED in part.

  I.      BACKGROUND

       On August 24, 2013, Mr. Alicea was housed in Dorm 4B of the

North   Infirmary     Command   on   Riker’s   Island   along   with   fellow

inmate Kenneth Law (“Mr. Law”).            (See Plaintiff’s Rule 56.1

Counterstatement, dated July 19, 2019 (“Pl. 56.1”) [dkt. no. 96]

¶¶ 1-2.)     Mr. Alicea, who had been in Dorm 4B since 2012, and



                                       1
Mr. Law, who had been there for about a month, never had an

altercation before and spoke casually about TV, magazines, and

dominoes.    (Id. ¶ 2-4.)         Dorm 4B was separated into multiple

spaces -- including living quarters, a pantry, a dayroom, and a

laundry room -- and had a security desk where a correctional

officer (the “B Post Officer”) could sit, make entries into a

logbook, and view most of Dorm 4B.          (Id. ¶¶ 5-6.)

    On August 24, 2013, Mr. Alicea woke up around 5:00 a.m. to

serve breakfast to his fellow inmates.              (Id. ¶ 7.)     At around

11:00 a.m., he returned to bed and, before taking a nap, saw the

B Post Officer at the security desk.            (Id. ¶¶ 8, 49.)    At around

12:00 p.m., Officer Harrison arrived at Dorm 4B to relieve the B

Post Officer; Mr. Alicea was asleep at the time and did not see

Officer   Harrison   come   in.      (Id.   ¶¶ 9,   10.)    Upon   arriving,

Officer Harrison started her required tour of Dorm 4B.                  (Id.

¶ 11.)    Tours were done every half hour and could last about ten

minutes depending on where inmates were located.                 (Id. ¶ 12.)

On a tour, the corrections officer would make sure doors were

locked and rooms clean, check for weapons or contraband, and

inspect inmates for signs of life.          (Id. ¶ 12.)

    As Officer Harrison was making her tour, a loud noise woke

Mr. Alicea from his nap.          (Id. ¶ 13.)     The noise was caused by

Mr. Law, who was banging a cane or crutch against the windowsill

near Mr. Alicea’s bed.      (Id.)     Mr. Law had previously been cited




                                      2
by the Department of Corrections for violent behavior against an

inmate on at least one occasion.            (Id. ¶ 42.)     Responding to the

noise, Mr. Alicea asked Mr. Law to stop banging on the window,

but Mr. Law refused, saying: “No.             I’ll bang whenever I want to

bang.   I don’t care because this is where I feed my bird.”                  (Id.

¶¶ 14, 15.)         Mr. Alicea testified that after he looked toward

the security desk and saw no corrections officer, Mr. Law said,

“You think you’re tough[?],” and ran at Mr. Alicea swinging a

piece of the crutch and a cane.             (Id. ¶¶ 16-17.)       In the ensuing

scuffle, which, according to Mr. Alicea, lasted between 11-13

minutes, Mr. Alicea suffered a broken hand.              (Id. ¶¶ 18, 23.)

      The parties agree that Officer Harrison was in another part

of Dorm 4B when the attack started and heard a loud thud from

the living quarters, but they offer differing accounts on how

she responded to the attack.           (Id. ¶ 21.)       Upon arriving to the

scene, Officer Harrison did not activate her personal body alarm

or immediately request backup, and, according to Mr. Alicea, the

backup team arrived two minutes later despite being stationed

close   to    the   site   of   the   attack.     (Id.    ¶ 57)      Mr.    Alicea

testified that Officer Harrison watched the attack for over a

minute before Mr. Alicea was able to dislodge the objects out of

Mr.   Law’s    hands.      (Id.   ¶¶ 23-24.)       For    her     part,    Officer

Harrison testified that she responded and immediately instructed

the inmates to stop fighting and to put the objects down, which




                                        3
they did, making it unnecessary for her to activate her personal

body alarm.        (See id. ¶¶ 24-26.)       Officer Harrison then notified

the area supervisor, who responded immediately, and Mr. Alicea

and Mr. Law were escorted out of the area.            (Id. ¶ 26.)

       The parties also give competing versions of the steps Mr.

Alicea took to obtain relief after the incident.                    Mr. Alicea

offered testimony and evidence that he sent grievance letters to

Riker’s Island staff that went unanswered.             (See id. ¶¶ 41, 67-

68.)       Defendants,    in   turn,    submitted   affidavits   from     prison

staff stating that Mr. Alicea never filed any such grievance

letters.      (See Defendants’ Response to Plaintiff’s Rule 56.1

Counterstatement, dated August 2, 2019 [dkt. no. 98] ¶ 41.)

       Mr. Alicea filed this lawsuit pro se on September 20, 2016.

The operative complaint alleges that Officer Harrison violated

Mr. Alicea’s constitutional rights by abandoning her post and

leaving Dorm 4B unsupervised, failing to protect him from Mr.

Law, and failing to intervene to stop Mr. Law’s attack.                     (See

Amended Complaint, dated Nov. 1, 2017 [dkt. no. 47].)                Liberally

construed, the complaint pleads a claim under 42 U.S.C. § 1983

and    a   claim   for   common   law   negligence.     On   June   14,    2019,

Defendants filed their motion for summary judgment.

  II.      LEGAL STANDARD

       Under Federal Rule of Civil Procedure 56(a), a court shall

grant a motion for summary judgment “if the movant shows that




                                         4
there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”              Fed. R.

Civ. P. 56(a).       A fact is material if it “might affect the

outcome of the suit under the governing law,” and an issue is

genuine “if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.”          Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986).        When ruling on a motion

for summary judgment, the Court must “resolve all ambiguities,

and   credit   all   factual   inferences   that   could   rationally   be

drawn, in favor of the party opposing summary judgment.”           Cifra

v. Gen. Elec. Co., 252 F.3d 205, 216 (2d Cir. 2001).

  III. DISCUSSION

      Defendants move for summary judgment on five grounds: (1)

Mr. Alicea’s 42 U.S.C. § 1983 claim is barred because he did not

exhaust his pre-suit administrative remedies as required by the

Prison Litigation Reform Act of 1995 (“PLRA”); (2) even if the

claim is not barred, Mr. Alicea cannot establish liability under

§ 1983; (3) Officer Harrison is protected by qualified immunity;

(4) Mr. Alicea failed to establish municipal liability against

the City; and (5) Mr. Alicea’s common law negligence claim is

time-barred.     The Court will address each issue in turn.

        a.     Exhaustion of Administrative Remedies

      The PLRA provides that “[n]o action shall be brought with

respect to prison conditions under section 1983 of this title




                                    5
. . . until such administrative remedies as are available are

exhausted.”            42     U.S.C.      § 1997e(a).             Inmates    “must    exhaust

available        remedies,        but    need       not    exhaust    unavailable      ones.”

Ross   v.       Blake,      136   S.    Ct.      1850,     1858   (2016).      To    properly

exhaust administrative remedies, inmates must comply with the

applicable administrative rules, which “are defined not by the

PLRA, but by the prison grievance process itself.”                                   Jones v.

Bock, 549 U.S. 199, 218 (2007).

       Defendants argue that satisfying the exhaustion requirement

here required complying with the New York City Department of

Correction’s Inmate Grievance Process (“IGRP”), which requires

inmates to file an initial grievance with the IGRP office and

then advance through several tiers of administrative appellate

review before filing suit.                    (See Defendants’ Memorandum of Law,

dated June 14, 2019 (“Def. Br.”) [dkt. no. 89] at 6; Declaration

of Bridgette Nunez Figueroa, dated June 14, 2019 [dkt. no. 91],

Ex.    R    (“IGRP     Directive”)          §§    IV(D)-(J).)         The    IGRP    requires

inmates to pursue all levels of the administrative procedure

even       if   they     do    not      receive       a    response    to    their    initial

grievance.         (See       IGRP      Directive         § IV(D)(10)(a).)       Defendants

acknowledge,         however,        that     the     IGRP    contains      exemptions   that

free inmates who are making certain categories of complaints

from going through the full IGRP process.                          (See Def. Br. at 7.)




                                                  6
       One   such    exemption      applies       here       and    defeats    Defendants’

motion for summary judgment.                  Specifically, the IGRP provides

that    “[i]nmate     allegations       of    physical         or    sexual    assault   by

either staff or inmates are not subject to the IGRP process.”

(IGRP Directive § IV(B)(2)(b).)                    Courts in this Circuit have

held that claims involving a correctional officer’s failure to

protect an inmate from another inmate’s attack falls within that

IGRP process exception.            See Taylor v. City of New York, No. 16

Civ. 7857 (NRB), 2018 WL 1737626, at *5 (S.D.N.Y. Mar. 27, 2018)

(a   failure    to    protect      claim     involved        “inmate    allegations       of

physical assault by [other] inmates, and [were] therefore not

grievable”);        Taylor    v.    Swift,        21    F.    Supp.    3d     237,   241-44

(E.D.N.Y 2014) (allegation “that prison officials stood idly by

while    [plaintiff]         suffered        an    ‘assault         . . .     by     [other]

inmates’”      was    not     subject        to        grievance      process),       appeal

dismissed, No. 14-3382 (2d Cir. Mar. 10, 2015). 1                             Because Mr.

Alicea’s     complaint       alleges    an    assault         by    another    inmate,   it




1    Although Defendants cite cases in their opening brief in
which courts dismissed failure to protect claims on exhaustion
grounds, none of those cases examined whether the claims were
exempt from the IGRP’s procedures.    (See Def. Br. at 5-6); see
also, e.g., Cicio v. Wenderlich, 714 Fed. App’x 2d Cir. 2018).
In their reply brief, Defendants do not address Mr. Alicea’s
exemption argument, instead reiterating their earlier point that
he failed to follow all the steps laid out in the IGRP before
filing suit.   (See Defendants’ Reply Memorandum of Law, dated
August 2, 2019 (“Reply”) [dkt. no. 97] at 3-6.)



                                             7
comes within the IGRP exception and is not subject to the full

suite of IGRP procedures.

    The parties agree that when an IGRP exception applies, the

inmate must still file a grievance to satisfy his exhaustion

requirement, though he need not go through the rest of the IGRP

processes.   (See Def. Br. at 7; Plaintiff’s Memorandum of Law in

Opposition to Defendants’ Summary Judgment Motion, dated July

19, 2019 (“Opp.”) [dkt. no. 94] at 9.)            Mr. Alicea submitted

evidence of two grievance letters he purportedly sent regarding

the incident with Officer Harrison.        (See Pl. 56.1 41, 67-68.)

Although Defendants contend that Mr. Alicea never actually filed

those letters, that point merely highlights an area of factual
                                                                          2
dispute   that   the   Court   cannot   resolve   at   this   juncture.


2
     Defendants ask the Court to ignore Mr. Alicea’s grievance
letters because he failed to produce them during discovery.
(See Reply at 2-3.) The Court will not do so. Federal Rule of
Civil Procedure 37(c)(1) provides that “if a party fails to
provide information as required by Rule 26, the party is not
allowed to use that information to supply evidence unless the
failure was substantially justified or harmless.”     Spencer v.
City of New York, No. 06 Civ. 2852 (KMW), 2011 WL 13257640, at
*2 (S.D.N.Y. July 18, 2011). Although Mr. Alicea perhaps could
have produced the letters at an earlier point, he litigated much
of this case as a pro se plaintiff, and his delay caused
Defendants no prejudice.      There is therefore no basis for
excluding his letters under Rule 37(c)(1), especially given that
doing so would effectively result in dismissal of his case on
exhaustion grounds.    See Fed. R. Civ. P. 36(c)(1), Advisory
Committee Notes to 1993 Amendments (explaining that Rule
36(c)(1)’s   exceptions   for   “substantially  justified”   and
“harmless” violations of the disclosure rules were designed “to
avoid unduly harsh penalties,” including in situations involving
“lack of knowledge of a pro so litigant of the requirement to
make disclosures”).

                                   8
Defendants’       motion     for    summary     judgment   based        on   failure    to

exhaust administrative remedies is therefore denied.

        b.     Failure to Intervene Claim Under § 1983

      “The Eighth Amendment . . . requires prison officials to

take reasonable measures to guarantee the safety of inmates in

their custody.”         Blandon v. Aitchison, No. 17 Civ. 65 (KMK),

2019 WL 1206370, at *6 (S.D.N.Y. Mar. 14, 2019) (citing Farmer

v. Brennan, 511 U.S. 825, 833 (1994)).                      “Because the Eighth

Amendment      applies       only     to   convicted       prisoners,             pre-trial

detainees” -- like Mr. Alicea at the time of the incident -- “are

protected      by     the    Due     Process      Clause        of     the    Fourteenth

Amendment.”         Fair v. Weiburg, No. 02 Civ. 9218 (KMK), 2006 WL

2801999, at *4 (S.D.N.Y. Sept. 28 2006) (citing Weyant v. Okst,

101 F.3d 845, 856 (2d Cir. 1996)).                   Courts nevertheless apply

the same failure to protect standard developed under the Eighth

Amendment    to     claims    brought      by   pretrial    detainees         under    the

Fourteenth Amendment.          Id.

      Although       “[p]rison       officials     have     a        duty    to     protect

prisoners from violence at the hands of other inmates,” Lee v.

Artuz, No. 96 Civ. 8604, 2000 WL 231083, at *4 (S.D.N.Y. Feb.

29, 2000), not “every injury suffered by one prisoner at the

hands of another . . . translates into constitutional liability

for   prison      officials        responsible    for     the    victim’s         safety.”

Farmer v. Brennan, 511 U.S. 825, 834 (1994).                           To establish a




                                            9
failure to protect claim, the plaintiff must show that (1) he

was incarcerated under conditions that posed a substantial risk

of serious harm, and (2) the defendant acted with deliberate

indifference to the plaintiff’s safety.                   Molina v. County of

Westchester, 16 Civ. 3421, 2017 WL 1609021, at *2-3 (S.D.N.Y.

Apr. 28, 2017); see also Hayes v. New York City Dep’t of Corr.,

84   F.3d    614,      620   (2d    Cir.     1996)    (“[T]he     plaintiff    must

demonstrate that he is incarcerated under conditions posing a

substantial risk of serious harm” and “that the defendant prison

officials possessed sufficient culpable intent.”).

     Mr. Alicea advances two theories for his failure to protect

claim.      (See Opp. at 13-16.)             First, he contends that Officer

Harrison exposed him to conditions presenting a substantial risk

of harm by abandoning her post and failing to supervise Mr. Law

despite Mr. Law’s history of violence and access to objects he

could use as weapons.           Second, Mr. Alicea argues for liability

based on Officer Harrison’s failure promptly to intervene after

Mr. Law started assaulting him.                  The Court grants Defendants’

motion for summary judgment with respect to Mr. Alicea’s first

theory but not his second.

     As     to   the    first      theory,      Mr.   Alicea    has   not   adduced

sufficient evidence from which reasonable jurors could find that

he faced a condition posing a substantial risk of serious harm.

See Hathaway v. Coughlin, 37 F.3d 63, 66 (2d Cir. 1994) (the




                                           10
condition must be one of “urgency” that “may produce death,

degeneration, or extreme pain” (quoting Nance v. Kelly, 912 F.2d

605, 607 (2d Cir. 1990) (Pratt, J., dissenting))).                                 Although he

previously assaulted another detainee (Pl. 56.1 ¶ 42), Mr. Law

never had a prior violent encounter with Mr. Alicea, and before

the incident at issue here, the two inmates had a more or less

friendly     relationship.              (Id.    ¶ 4.)           Given      those     undisputed

facts, the Court rules as a matter of law that leaving the two

inmates unsupervised did not pose a substantial risk of serious

harm to Mr. Alicea or reflect a deliberate disregard to his

safety.      See, e.g., Desulma v. City of New York, 98 Civ. 2078,

2001   WL    798002,        at   *6-7    (S.D.N.Y.             July   6,   2001)      (granting

summary     judgment      when    plaintiff          received         verbal    threats      from

inmates     but     had     no   previous       physical         altercations         with   his

attackers); Fernandez v. N.Y.C. Dep’t of Corr., No. 08 Civ. 4294

(KMW), 2010 WL 1222017, at *4 (S.D.N.Y. Mar. 29, 2010) (“Absent

clear notice of a risk of harm to the prisoner, courts routinely

deny     deliberate         indifference            claims        based       upon    surprise

attacks.” (citation and internal quotation marks omitted)).

       As    to     Mr.   Alicea’s       second       failure         to   protect     theory,

questions     of     fact    preclude      entry          of    summary       judgment.      Mr.

Alicea testified that Officer Harrison stood and watched for one

minute      after    discovering         that       Mr.    Alicea       and    Mr.    Law    were

fighting.         (Pl. 56.1 ¶¶ 23-24.)                    Although Defendants contend




                                               11
that     Officer           Harrison      acted        quickly       and    appropriately,

reasonable jurors could conclude that, if true, her decision to

wait roughly one minute                without taking measures to halt                      the

attack exposed Mr. Alicea to a substantial risk of serious harm.

See George v. Burton, No. 00 Civ. 143 (NRB), 2001 WL 12010, at

*3 (S.D.N.Y. Jan. 4, 2001) (“Certainly, the ‘pervasive risk of

harm’ requirement is met when prison guards simply stand by and

permit an attack on an inmate by another inmate to proceed.”

(quoting Davidson v. Cannon 474 U.S. 344, 348 (1986)).                                      The

facts    and    reasonableness           of   Officer       Harrison’s       conduct    after

discovering the attack are questions to resolve at trial.

          c.     Qualified Immunity

       The     Court       also    declines      to    grant       summary      judgment     on

Officer Harrison’s qualified immunity defense.                             A defendant is

entitled to qualified immunity if (1) his or her conduct did not

violate      clearly        established       law,     or    (2)    it    was   objectively

reasonable for him or her to believe that the conduct did not

violate such law.             Warren v. Keane, 196 F.3d 330, 332 (2d Cir.

1999).    As     to    the     first     prong,       “the    Supreme      Court     clearly

established that, when a prison official stands by and watches

an     inmate        attack       another     inmate,        he     has      violated       the

constitutional rights of the inmate under attack.”                              Villante v.

Vandyke,       No.    09    Civ.   759    (FJS)(DRH),        2008    WL    163596,     at    *3

(N.D.N.Y. Jan. 15, 2008) (citing Davidson v. Cannon, 474, U.S.




                                              12
344, 348 (1986)).             Here, there are fact questions as to whether

Officer    Harrison         watched     the    attack             without   intervening     and

whether her delay, if any, was reasonable.                             Summary judgment is

therefore inappropriate on the qualified immunity issue.

          d.     Municipal Liability

       The City is entitled to summary judgment on the municipal

liability claim.              A municipality cannot face liability as a

“person”       within    the    meaning       of       42    U.S.C.     § 1983    unless    the

municipality itself was at fault.                            Okla. City v. Tuttle, 471

U.S. 808, 810 (1985).                To establish municipal liability, “[t]he

plaintiff must first prove the existence of a municipal policy

or   custom     in    order     to    show    that          the    municipality    took    some

action    that       caused    his     injuries        beyond        merely    employing    the

misbehaving officer.”                Vippolis v. Village of Haverstraw, 768

F.2d   40,      44    (2d     Cir.    1985).           “Second,       the     plaintiff    must

establish a causal connection -- an ‘affirmative link’ -- between

the policy and the deprivation of his constitutional rights.”

Id. (quoting Tuttle, 471 U.S. at 824 n.8.)

       Here, Mr. Alicea makes absolutely no showing of any policy

or custom established by the City that is causally connected to

his injuries.           Instead, Mr. Alicea tries to pump air into the

events surrounding his attack, hoping to inflate what transpired

into a larger, institutional failure.                             (See Opp. at 19.)         The

evidence,       however,       shows    only       a    singular       incident    involving




                                               13
Officer Harrison.           With no policy or custom in play, there can

be no municipal liability.               See Dwares v. City of New York, 985

F.2d 94, 100 (2d Cir. 1993) (“A single incident alleged in a

complaint,      especially        if    it    involved       only       actors    below    the

policymaking        level,      generally         will    not     suffice    to    raise    an

inference      of   the     existence        of    a     custom    or    policy.”).        The

municipal liability claim is therefore dismissed.

          e.    Statute of Limitations

       Defendants argue that Mr. Alicea’s common law negligence

claim is time barred.             (Def. Br. at 19-20.)                  New York’s statute

of     limitations        for     negligence             claims      against      municipal

defendants is one year and ninety days, meaning that under a

straightforward        application           of    the     limitations        period,      Mr.

Alicea’s negligence claim would have expired on November 22,

2014, nearly two years before he filed suit.                            See N.Y. Gen. Mun.

L. § 50-i(1)(c).          The Court of Appeals has recognized, however,

that   statutes      of     limitations       are        equitably      tolled    while    the

inmate    completes       the    PLRA    administrative            exhaustion      process.

Gonzalez v. Hasty, 651 F.3d 318, 323-24 (2d Cir. 2011) (noting

that     without     tolling,      prison          officials       could     “exploit      the

exhaustion requirement through indefinite delay in responding to

grievances” (quoting Lewis v. Washington, 300 F.3d 829, 833 (7th

Cir.   2002)).        The    extent     to    which        Mr.    Alicea    benefits      from

tolling, if at all, hinges on the details of his administrative

exhaustion efforts, which, as discussed above, remains an open

                                              14
question       of   fact.      Accordingly,       the   Court      denies   summary

judgment on the statute of limitations defense.

  IV.     CONCLUSION

    For the foregoing reasons, Defendants’ motion for summary

judgment is GRANTED in part and DENIED in part.                    Counsel for the

parties shall discuss settlement and shall inform the Court by

letter    no    later   than   May   1,   2020,    as   to   the   status   of   the

action.        The Clerk of the Court shall close the open motion

[dkt. no. 88] and mail a copy of this order to Mr. Alicea.



SO ORDERED.



Dated:    March 31, 2020
          New York, New York




                                               ___________________________
                                               LORETTA A. PRESKA
                                               SENIOR U.S. DISTRICT JUDGE




                                          15
